    3:20-cv-03503-MGL       Date Filed 10/05/20   Entry Number 23   Page 1 of 16



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

South Carolina Progressive Network                   No.: 3:20-cv-03503-MGL
Education Fund,

             Plaintiff,                         State Election Commission
                                                 Defendants’ Opposition to
      v.
                                             Motion for Temporary Restraining
Marci Andino, et al.,                        Order and Preliminary Injunction

             Defendants.


      Defendants Marci Andino, John Wells, JoAnne Day, Clifford J. Edler, Linda

McCall and Scott Moseley (“Election Defendants”), all of whom have been sued in

their official capacities with the State Election Commission, submit this Opposition

to the South Carolina Progressive Network Education Fund’s (“SCPN”) Motion for a

Temporary Restraining Order and Preliminary Injunction.

                                    Introduction

      Voting is important. COVID-19 is serious. No one disputes those two things.

      But those two things do not mean that the Plaintiffs are entitled to the relief

they seek. Three main reasons are insurmountable hurdles to any injunctive relief.

First, the SCPN lacks standing. Reading its motion makes clear that the obstacle to

registering voters isn’t State law, but COVID-19. Indeed, even if the Court awarded

the relief the SCPN seeks, there is no guarantee the SCPN would actually be able to

register more voters in light of the ever-evolving nature of COVID-19.

      Second, the United States Supreme Court has repeatedly instructed lower

federal courts not to change election rules on the eve of an election, a rule known as

the Purcell principle. The SCPN, however, waited until the proverbial eleventh hour
    3:20-cv-03503-MGL       Date Filed 10/05/20   Entry Number 23     Page 2 of 16



to file this lawsuit. Despite its grievances being rooted in COVID-19 (which has

been impacting society for more than six months), the SCPN did not file this lawsuit

until right before the registration deadline (so late, in fact, a hearing cannot be held

until after the deadline has passed). The Purcell principle (not to mention laches)

forbids relief after such a delay in bringing this lawsuit.

      Third, even during this pandemic, the registration deadline does not pose any

more of a burden on voters than it normally does. And the deadline is not what

impacts the SCPN; COVID-19 is impacting the SCPN. Moreover, the SCPN gives

short shrift to the important State interest in an orderly election, particularly an

election with such heightened political tensions during a pandemic.

                                     Background

      South Carolina, like other States, requires a person to register to be able to

vote, and a person must register at least 30 days before the election. See S.C. Code

Ann. §§ 7-5-110, 7-5-150. A person has three ways to register. First, she may mail

an application to her county board of voter registration and elections (“County

Board”). See id. § 7-5-155(a). An application is considered submitted the day it is

postmarked, or if it has no postmark or the postmark is illegible, the County Board

must accept the application if it is received by mail no later than five days after the

registration books are closed—in this election cycle, October 9, 2020—25 days before

Election Day. See id.

      Second, a person may also return an application to her County Board in

person. See id. A hand-delivered application must be received at least 30 days

before Election Day. See id.


                                           2
    3:20-cv-03503-MGL       Date Filed 10/05/20    Entry Number 23      Page 3 of 16



      Or third, a person may register online on the State Election Commission’s

website, as long as she has a driver’s license or other State-issued identification

card. See id. § 7-15-185(A). This online application must be completed at least 30

days before Election Day.

      Voters do not need to read the S.C. Code to know this. Or even look to

election officials. Local news media is providing this information to the public as

well. See, e.g., Oct. 4 Is Deadline to Register to Vote in 2020 General Election, WIS

(Sept. 29, 2020), https://www.wistv.com/2020/10/04/oct-is-deadline-register-vote-

general-election/; cf. G.G. ex rel. Grimm v. Gloucester Cty. Sch. Bd., 822 F.3d 709,

725 (4th Cir. 2016) (evidence that is inadmissible at trial can be considered in

deciding a motion for a preliminary injunction), vacated and remanded on other

grounds, 137 S. Ct. 1239 (2017).

      The mail and in-person options have been South Carolina law since 1996. See

1996 S.C. Acts No. 466, §§ 4, 5. The online option was enacted in 2012, and it has

never been changed. See 2012 S.C. Acts No. 265, § 2.

      The SCPN filed this lawsuit on October 2, 2020, and at the same time, the

SCPN sought preliminary injunctive relief. That is just 32 days before November’s

general election.

                                   Legal Standard

      When plaintiffs seek a preliminary injunction or a temporary restraining

order, they must satisfy each of four elements: “(1) they are likely to succeed on the

merits, (2) they are likely to suffer irreparable harm, (3) the balance of hardships

tips in their favor, and (4) the injunction is in the public interest.” Metro. Reg’l Info.


                                            3
     3:20-cv-03503-MGL      Date Filed 10/05/20   Entry Number 23      Page 4 of 16



Sys., Inc. v. Am. Home Realty Network, Inc., 722 F.3d 591, 595 (4th Cir. 2013); see

also Z-Man Fishing Prod., Inc. v. Renosky, 790 F. Supp. 2d 418, 425 (D.S.C. 2011)

(elements for temporary restraining order). This type of preliminary relief is

“an extraordinary remedy,” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24

(2008), and even more extraordinary when the injunction sought is a mandatory one

as is the case here, (which changes the status quo), see Wetzel v. Edwards, 635 F.2d

283, 286 (4th Cir. 1980) (the power to issue a mandatory preliminary injunction

“should be exercised sparingly”).

                                      Argument

I.    The SCPN lacks standing.

      It is axiomatic that “Article III standing is part and parcel of the

constitutional mandate that the judicial power of the United States extend only to

cases and controversies.” Baehr v. Creig Northrop Team, P.C., 953 F.3d 244, 252

(4th Cir. 2020) (internal quotation marks omitted); see also Raines v. Byrd, 521 U.S.

811, 818 (1997) (standing goes to subject-matter jurisdiction). “In an era of frequent

litigation, class actions, sweeping injunctions with prospective effect, and

continuing jurisdiction to enforce judicial remedies, courts must be more careful to

insist on the formal rules of standing, not less so.” Ariz. Christian Sch. Tuition Org.

v. Winn, 563 U.S. 125, 146 (2011).

      The “irreducible minimum” of standing is that a “plaintiff must have (1)

suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the

defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). On the first element, “a


                                           4
    3:20-cv-03503-MGL      Date Filed 10/05/20   Entry Number 23    Page 5 of 16



plaintiff must show that he or she suffered an invasion of a legally protected

interest that is concrete and particularized and actual or imminent, not conjectural

or hypothetical.” Id. at 1548. On the second element, there must be a “causal

connection” between the injury and the defendant’s conduct. Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560 (1992). And on the third element, “a plaintiff must show

that it is likely, as opposed to merely speculative that the injury will be redressed

by a favorable decision.” Meyer v. McMaster, 394 F. Supp. 3d 550, 558 (D.S.C. 2019)

(internal quotation marks omitted) (quoting Deal v. Mercer Cty. Bd. of Educ., 911

F.3d 183, 189 (4th Cir. 2018)).

      Even assuming the SCPN has a constitutionally cognizable injury (and that

is all the SCPN’s standing argument addresses, see ECF 2 at 29–30), that injury is

not traceable to the Election Defendants, nor is it likely to be remedied by any order

from this Court. Starting with traceability, the SCPN’s motion is replete with

statements that make clear COVID-19 is what has frustrated its registration

initiatives. It explains that, after months of remote-registration efforts, the SCPN

“held out hope that in September . . . it would be safe to resume normal in-person

work,” but “it was not to be [because] infection rates in South Carolina climbed over

the summer, and it continued to be unsafe.” ECF 2 at 4. Its usual avenues for

registration—such as football games, churches, colleges, bus stations, healthcare

facilities, and social events—haven’t been held or have limited access because of

COVID-19. See ECF 2 at 12, 13, 15.1 Many of the SCPN’s volunteers are at high risk


      1 As discussed more later, the fact that events and gatherings have been
canceled or held remotely is a matter of common knowledge and has been the
subject of public debate for months. Likewise, the fact that South Carolina’s
                                       5
    3:20-cv-03503-MGL       Date Filed 10/05/20   Entry Number 23   Page 6 of 16



of severe cases if they contract COVID-19, so they have not participated the way

they have in past years. See ECF 2 at 13–14. Ultimately, the SCPN’s “pandemic

efforts” have simply not been as effective as the methods it could use in previous

years, it insists. ECF 2 at 15.

      All of these statements demonstrate that COVID-19 is the reason the SCPN’s

registration efforts this year allegedly have been less successful than it had hoped.

This is a principle that other courts facing COVID-19 challenges to election rules

have recognized. For example, a federal district court in Louisiana dismissed a case

for lack of standing. It explained:

             assuming that this alleged diversion of resources suffices
             to show Article III injury, that injury is traceable to the
             Virus, not Defendants. The Challenged Provisions were
             part of Louisiana election law pre-Virus. To the extent
             those provisions impact the Louisiana NAACP and its
             members differently now, it is due to the Virus and its
             attendant upheaval.

Clark v. Edwards, No. CV 20-283-SDD-RLB, 2020 WL 3415376, at *13 (M.D. La.

June 22, 2020). And so it is here. COVID-19 is the culprit here.

      Turning to redressability, the SCPN fares no better. It admits that despite its

plans and hopes, COVID-19 has upended its intentions. See, e.g., ECF 2 at 4. Even

if the Court were to extend the registration deadline, there’s no way to know

whether the SCPN could engage in its in-person registration efforts any more

successfully now than it has for the last several months, for all or even part of the

extended window. COVID-19 is constantly changing. As Chief Justice Roberts put

COVID-19 rate spiked in late June and July has also been a matter of common
knowledge and sparked debate public debate about the proper response. Yet, the
SCPN waited until October 2 to file this lawsuit and seek “emergency” relief.

                                          6
      3:20-cv-03503-MGL      Date Filed 10/05/20   Entry Number 23    Page 7 of 16



it, this “pandemic is a dynamic and fact-intensive matter” and “fraught with

medical and scientific uncertainties.” S. Bay United Pentecostal Church v. Newsom,

140 S. Ct. 1613, 1613 (2020) (Roberts, C.J., concurring in denial of application for

injunctive relief). Plus, given that most of the SCPN’s volunteers are in the high-

risk category, see ECF 2 at 13–14, there are unlikely to begin volunteering again

merely because the registration deadline has been extended.2

II.    Purcell precludes the relief the SCPN seeks.

       Invoking Purcell v. Gonzalez, 549 U.S. 1 (2006) (per curiam), the Supreme

Court has, once again this election cycle, ordered “lower federal courts” not to “alter

the election rules on the eve of an election,” Republican Nat’l Comm. v. Democratic

Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (per curiam). Yet that is exactly what the

SCPN asks this Court to do.

       Two days before registration closes, the SCPN filed this lawsuit and asked for

injunctive (i.e., equitable) relief. Yet the statutory registration deadline has been in

place for more than two decades, and the SCPN has known about COVID-19 since

March. But the SCPN did not seek relief in the spring. Or even in the summer. The

SCPN didn’t seek relief by Labor Day. Instead, it waited until October, on the eve of

the registration deadline.



       2 A final thought of redressability: As part of the SCPN’s efforts, it notes it
works with the SC NAACP on the “Missing Voter Project.” ECF 2 at 11. The SC
NAACP has sued the Election Defendants in Thomas v. Andino, No. 3:20-cv-1552
(D.S.C.), alleging that getting a witness signature on an absentee ballot is too
dangerous during the pandemic. If something that takes less than 60 seconds is too
dangerous, it is unclear how the SCPN working with the SC NAACP can insist that
a longer in-person interaction is something its volunteers want to undertake.

                                           7
       3:20-cv-03503-MGL      Date Filed 10/05/20   Entry Number 23   Page 8 of 16



        Because of the SCPN’s delay in bringing this case on the Friday before the

registration deadline expires, this Court now is not able to consider the motion for

injunctive relief until after the registration deadline has passed. That is exactly the

type of thing Purcell forbids.

III.    The SCPN is not likely to prevail on the merits.

        In evaluating election regulations, courts “must weigh ‘the character and

magnitude of the asserted injury to the rights protected by the First and Fourteenth

Amendments that the plaintiff seeks to vindicate,’” on the one hand, “against ‘the

precise interests put forward by the State as justifications for the burden imposed

by its rule,’” on the other. Burdick v. Takushi, 504 U.S. 428, 434 (1992) (quoting

Anderson v. Celebrezze, 460 U.S. 780, 789 (1983)). When it is a “reasonable,

nondiscriminatory” restriction, “the State’s important regulatory interests are

generally sufficient to justify” it. Id.

        A.    The registration deadline is not a burden.

        Ultimately, registration is about the individual voter and giving that person

the ability to exercise this fundamental right. For all of the SCPN’s discussion of

how hard COVID-19 has been on that organization, it’s important to remember why

the SCPN is undertaking its efforts.

        To be sure, the registration deadline does not burden the people who actually

register to vote. State law gives people three ways to register. See S.C. Code Ann. §§

7-5-155, 7-5-185. Two of those ways—by mail and online—are completely unaffected

by COVID-19. In other words, those registration methods do not require any contact

with another person or pose even the slightest increase risk of contracting COVID-


                                            8
    3:20-cv-03503-MGL      Date Filed 10/05/20   Entry Number 23   Page 9 of 16



19—nor does the SCPN make any such allegations. Thus, an individual is just as

capable of registering safely during COVID-19 as she was before this pandemic

spread.3

      The registration deadline is also not a severe burden on the SCPN. There

must necessarily be some deadline for voter registration. Whenever that deadline is

in this election cycle, the SCPN could be facing the same challenges and

frustrations it has been facing since March.

      Plus, the deadline does not impose a severe burden on the SCPN. If anything,

COVID-19 does. In any event, the SCPN admits that it has other ways to interact

with people and encourage them to register. See, e.g., ECF 2 at 14–15. That these

other ways haven’t been as successful does not mean the burden here is severe. The

SCPN is simply facing the same challenges that all organizations are: how to

operate in this pandemic. If figuring that out was, legally speaking, a severe

burden, organizations would be able to challenge countless laws under strict

scrutiny.

      But organizations are not suing at every turn. Instead, organizations across

this State (from businesses, to government, to sports teams, to schools, to churches,


      3  On a related note, the SCPN’s point about differences in registration
numbers, see ECF 2 at 21, misses the mark. We want people to register so they can
vote. And whatever the registration numbers for 2020, more people voted in the
June primaries this year than in any previous June primary. Compare Voter
Participation History (1998-2018), S.C. Election Comm’n, https://www.scvotes.gov/
sites/default/files/Voter%20Participation%20History%20(1998-2018)_0.pdf,     with
2020 Statewide Primaries, S.C. Election Comm’n, https://www.enr-scvotes.org/
SC/103402/Web02-state.250556/#/. Thus, people are voting in record numbers,
despite the pandemic and any lower registration numbers. And there are more
South Carolinians registered to vote in the 2020 General Election than there were
in the 2018 General Election.
                                          9
    3:20-cv-03503-MGL      Date Filed 10/05/20   Entry Number 23   Page 10 of 16



and others) have been figuring out how to begin face-to-face interactions, while

complying with the CDC’s recommendations on social distancing, hygiene, and

other precautions. Nowhere does the SCPN even alleged it has tried to employ the

CDC’s guidelines.

      Finally, for all of the SCPN’s reliance on Fair Maps Nevada v. Cegavske, No.

3:20-CV-00271, 2020 WL 2798018 (D. Nev. May 29, 2020), that case is

distinguishable in many ways. One, it was decided in May, when we knew far less

than we do now about how to interact with each other safely without spreading

COVID-19. Two, that case involved a plaintiff that had to obtain a certain number

of signatures to comply with Nevada’s ballot-initiative law. Here, by contrast, the

SCPN wants to register as many people as possible, but it does not have a legally

required number it must meet. Three, the stay-at-home order in Nevada had just

been lifted after six weeks when that case was decided. South Carolina’s “home-or-

work” order, by contrast, was lifted on May 3, 2020. See Gov. Henry McMaster,

Exec. Order 2020-31 (May 3, 2020).4 So although the SCPN may have had to adopt

different methods since May 3, it has been legally allowed to interact with voters in

myriad places for five months. Given its reliance on Fair Maps Nevada, other than

“hoping that COVID-19 will go away,” SCPN inexplicably provides no reason why it

waited until October 2 to seek relief.




      4That order went into effect on April 6. See Gov. Henry McMaster, Exec.
Order 2020-21 (Apr. 6, 2020). The SCPN is thus incorrect when it says the State has
had “months of stay-at-home orders.” ECF 2 at 20.
                                         10
    3:20-cv-03503-MGL     Date Filed 10/05/20   Entry Number 23    Page 11 of 16



      B.     South Carolina has an important, even compelling, interest in
             the registration deadline.

      States have compelling interests in an orderly election process. As the

Supreme Court put it, “there must be a substantial regulation of elections if they

are to be fair and honest and if some sort of order, rather than chaos, is to

accompany the democratic processes.” Storer v. Brown, 415 U.S. 724, 730 (1974).

This includes ensuring voter rolls are accurate. See Crawford v. Marion Cty.

Election Bd., 553 U.S. 181, 196–97 (2008).

      The SCPN doesn’t take issue with this concept. Rather, it insists the State

does not need 30 days to make sure voter rolls are accurate. To be sure, in the past,

the registration deadline has been extended. But the SCPN’s two examples involve

hurricanes. See ECF 2 at 24–25. Those emergencies occurred just days before the

deadline and the damage caused by these acts of God effectively prevented people in

the impacted counties from being able to register, whether in person, online, or by

mail because of power outages or mail disruptions. With COVID-19, on the other

hand, the “emergency” has been (in the SCPN’s words) a “seven-months-long

pandemic.” ECF 2 at 10. There is, in other words, no urgency to the registration

issue here as there was with the hurricanes in 2016 and 2018. This also

distinguishes Florida Democratic Party v. Scott, 215 F. Supp. 3d 1250 (N.D. Fla.

2016), and Georgia Coalition for the Peoples’ Agenda, Inc. v. Deal, 214 F. Supp. 3d

1344 (S.D. Ga. 2016), on which the SCPN relies.




                                         11
      3:20-cv-03503-MGL    Date Filed 10/05/20   Entry Number 23     Page 12 of 16



        The fact that the Election Commission supported a failed attempt in the

General Assembly to change the registration deadline is of no import here.5 For one,

the    General   Assembly—not       the   Election   Commission—is    constitutionally

empowered to establish election procedures. See S.C. Const. art. II, § 10. For

another, the change the SCPN seeks here is far more drastic than the proposed

legislation (and more drastic than the extensions in 2016 and 2018 due to

hurricanes). For a third, that change was supported when the State wasn’t in a

pandemic that has brought an avalanche of litigation on election officials. Two

lawsuits have been brought in the S.C. Supreme Court’s original jurisdiction. See

Duggins v. Lucas, No. 2020-001042, 2020 WL 5651772 (S.C. Sept. 23, 2020); Bailey

v. S.C. State Election Comm’n, 430 S.C. 268, 844 S.E.2d 390 (2020). Two other

lawsuits were filed in this Court.6 See Middleton v. Andino, No. 3:20-cv-1730-JMC

(D.S.C.); Thomas v. Andino, No. 3:20-cv-1552-JMC (D.S.C.). And it’s probably a safe

bet that more lawsuits will come.

        On top of all of this litigation, election officials have to administer this

election. That requires dealing with a substantial increase in absentee voting,

having actively to recruit additional and new poll managers and workers, and

training poll workers about new safety precautions from the CDC for in-person


        5The SCPN tries to make much of the fact that “only nine states” have a 30-
day registration deadline. ECF 2 at 28. But the Constitution gives States “broad
power to prescribe the ‘Time, Places, and Manner of holding Elections for Senators
and Representatives.’” Tashjian v. Republican Party of Conn., 479 U.S. 208, 217
(1986) (quoting U.S. Const. art. I, §4, cl. 1). And eight other States have this same
rule, indicating it is not constitutionally suspect.
       In Middleton, the district court enjoined the witness requirement in S.C.
        6

Code Ann. § 7-15-380. An emergency application to stay that injunction is currently
pending in the U.S. Supreme Court. See Andino v. Middleton, No. 20A55 (U.S.).
                                           12
      3:20-cv-03503-MGL     Date Filed 10/05/20    Entry Number 23     Page 13 of 16



voting. The Election Commission and County Boards, like other organizations, are

working to figure out how COVID-19 impacts their operations. This election will

have enough changes. Even if this change in the registration-deadline date could be

made in another context, see ECF 2 at 27–28, election officials don’t need one more

change to make now.

IV.     The SCPN does not face an irreparable harm without an injunction.

        The SCPN’s irreparable-harm argument assumes that its merits argument is

correct. But the SCPN is wrong on that point.

        Moreover, the limitations on its ability allegedly to interact with people to

register them to vote is (again) caused by COVID-19. The SCPN has the same

window of time to interact with potential voters that it has had every two years

since at least 1996. As discussed above, SCPN does not have to meet with people in

person to instruct them how to register to vote online or by mail in a registration

application. That can be done by telephone. And even if it’s better done in person, it

can be done while complying with CDC guidelines.

V.      The equities and the public interest counsel against an injunction.

        Taking these factors together as the SCPN did, at least three considerations

counsel against an injunction.

        The first is logistical. The registration deadline is already here (in fact, as of

this filing, it has passed), and election officials have even more to do in this election

than in “normal” years. As the Supreme Court has cautioned, courts must be wary

of changes to procedures “just weeks before an election.” Purcell, 549 U.S. at 4.




                                            13
    3:20-cv-03503-MGL     Date Filed 10/05/20   Entry Number 23     Page 14 of 16



      The second is precedential. Plaintiffs should be encouraged to act diligently n

bringing claims. Laches is one way the law promotes that diligence. See Costello v.

United States, 365 U.S. 265, 282 (1961) (“Laches requires proof of (1) lack of

diligence by the party against whom the defense is asserted, and (2) prejudice to the

party asserting the defense.”). Here, Governor McMaster declared the first state of

emergency on March 13, see Gov. Henry McMaster, Exec. Order 2020-08 (Mar. 13,

2020), yet the Complaint was not filed until October 2. Put another way, the SCPN

took more than six months after the public-health emergency was declared to claim

that the extraordinary relief of an injunction was necessary. Failing to act quickly,

as the SCPN failed to do, puts this Court, the Election Commission, and the County

Boards in an untenable position. That is why courts have refused to grant relief

when plaintiffs delay, even in election cases. See, e.g., Perry v. Judd, 471 F. App’x

219, 224 (4th Cir. 2012) (“Despite the fact he was able to bring these constitutional

challenges for over four months before the filing deadline of December 22, 2011,

Movant waited until the eleventh hour to pursue his claims. . . . This deliberate

delay precludes the possibility of equitable relief.”); Simkins v. Gressette, 631 F.2d

287, 296 (4th Cir. 1980) (holding that the plaintiffs’ delay in bringing a suit until

the eve of an election was a sufficient basis to deny their claims); Smith v. S.C.

Election Comm’n, 874 F. Supp. 2d 483, 498 (D.S.C. 2012) (three-judge court)

(holding that a delay of forty days in filing a complaint was sufficient for laches to

apply). This is particularly true when, as here, statutes have been in effect for

decades before they are challenged.




                                         14
    3:20-cv-03503-MGL        Date Filed 10/05/20   Entry Number 23   Page 15 of 16



      The third is constitutional. The role of courts in our constitutional republic is

to interpret the law. See Marbury v. Madison, 5 U.S. 137, 177 (1803). It is not to

rewrite the law. See Puerto Rico v. Franklin California Tax-Free Tr., 136 S. Ct.

1938, 1949 (2016). The registration deadline is straightforward, and the Court is

bound to apply those provisions as the General Assembly adopted them. See id. at

1946 (“The plain text of the [statute] begins and ends our analysis.”); Hodges, 341

S.C. at 85, 533 S.E.2d at 581 (calling legislative intent the “cardinal rule of

statutory construction” and the words of the statute as the best evidence of that

intent); see also S.C. Const. art. II, § 10 (giving the General Assembly the

responsibility to “provide for the administration of elections and for absentee

voting”). As a three-judge panel once said in a challenge to election law, “[t]he public

has an interest in ensuring that the State’s general election is conducted pursuant

to state law.” Smith v. S.C. State Election Comm’n, 901 F. Supp. 2d 639, 649 (D.S.C.

2012) (three-judge court).

      At its essence, the SCPN’s request is for the Court to rewrite the South

Carolina Election Law because of the seriousness of COVID-19 and its effect on the

SCPN’s ability to interact personally with people.        To do so would violate the

Constitution and fall into the trap of which Justice Holmes warned in Northern

Securities Co. v. United States: “Great cases, like hard cases, make bad law” because

legal principles give way to the urgency of the moment. 193 U.S. 197, 365 (1904)

(Holmes, J., dissenting).




                                           15
   3:20-cv-03503-MGL    Date Filed 10/05/20     Entry Number 23    Page 16 of 16



                                 Conclusion

      The motion for a temporary restraining order and preliminary injunction

should be denied.

                                              Respectfully Submitted,

                                              s/ Wm. Grayson Lambert
                                              Wm. Grayson Lambert
                                              Fed. ID No. 11761
                                              M. Elizabeth Crum
                                              Fed. ID No. 372
                                              Jane W. Trinkley
                                              Fed. ID No. 4143
                                              BURR & FORMAN LLP
                                              Post Office Box 11390
                                              Columbia, SC 29211
                                              (803) 799-9800

                                              Counsel for Election Defendants




                                      16
